Citation Nr: 0807632	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-22 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for pulmonary 
tuberculosis, far advanced, inactive, status post left lower 
lobectomy.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to July 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  

The Board notes that the veteran's substantive appeal 
contained a request for a hearing before a Veterans Law Judge 
sitting at the RO.  Such a hearing was scheduled for November 
2005; however, he failed to report.  This case returns to the 
Board following remands to the RO in August 2006 and August 
2007.  


FINDING OF FACT

The veteran's service-connected pulmonary tuberculosis is 
currently inactive and has been so for many decades.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
pulmonary tuberculosis, far advanced, inactive, status post 
left lower lobectomy, have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.97, Diagnostic Code (DC) 6721 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007); Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Reasonable doubt as to the degree 
of disability will be resolved in the veteran's favor.  38 
C.F.R. § 4.3. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007). 

The veteran's pulmonary tuberculosis is currently rated as 30 
percent disabling under DC 6721.  Historically, he was 
initially rated as 100 percent disabled for active pulmonary 
tuberculosis effective February 1948.  However, after 
undergoing a left lobectomy, his tuberculosis was deemed to 
be inactive in a July 1953 VA examination report.  As a 
result, his tuberculosis rating was reduced to 50 percent 
effective August 1955, and to its current 30 percent 
effective August 1959.  

Diagnostic Codes 6721 through 6724 provide for ratings for 
inactive pulmonary tuberculosis when a veteran was receiving 
or was entitled to receive benefits for the disability on 
August 19, 1968.  38 C.F.R. § 4.97.  See 38 C.F.R. § 4.96(b) 
(38 U.S.C.A. § 1156 [formerly 38 U.S.C.A. § 356], repealed by 
Pub. L. 90-493, provided graduated ratings for inactive 
tuberculosis and still applies to the case of any veteran who 
on August 19, 1968, was receiving or entitled to receive 
compensation for tuberculosis).  

The general rating formula for protected inactive pulmonary 
tuberculosis provides for graduated disability ratings for 
specified periods of time following the date of inactivity of 
the tuberculosis.  Where a rating for pulmonary tuberculosis 
was entitled on or prior to August 19, 1968, residuals of 
inactive pulmonary tuberculosis are rated 100 percent 
disabling for two years after the date of inactivity, 
following active tuberculosis, which was clinically 
identified during active service or subsequently; 50 percent 
thereafter for four years, or in any event, to six years 
after date of inactivity; 30 percent thereafter, for five 
years, or to eleven years after date of inactivity.  38 
C.F.R. § 4.97, DC 6721 (2007).  

In the present case, there is no current demonstration of 
active pulmonary tuberculosis, nor has there been objective 
evidence of an active process of pulmonary tuberculosis for 
many decades.  

The veteran underwent a VA examination in February 2003.  His 
lungs were found to be clear to percussion and auscultation.  
His Forced Expiratory Volume per second (FEV-1) finding was 
43.7 percent predicated, and his ratio of Forced Expiratory 
Volume per second to Forced Vital Capacity (FEV-1/FVC) was 75 
percent predicated.  The examiner noted that his pulmonary 
function test at that time showed suboptimal patient effort 
with no obstruction, mild restriction, and moderate gas 
exchange defect.  The examiner diagnosed him with a history 
of pulmonary tuberculosis, status post lower lobectomy with 
no evidence of recurrence of the pulmonary tuberculosis.  

Based on the "suboptimal patient effort" noted in the 
February 2003 examination report, the Board remanded the case 
in order to obtain pulmonary function tests with the 
veteran's full cooperation.  He underwent a second 
examination in February 2007.  At this time, his FEV-1 
finding was 22.3 percent predicated, and FEV-1/FVC ratio was 
85 percent predicated.  

The FEV-1 finding of 22.3 percent predicated is reflective of 
highly severe obstructive lung disease, while the FEV-1/FVC 
ratio of 85 percent predicated signifies very mild 
obstruction.  Furthermore, the examiner's written assessment 
indicated "moderate" obstructive lung disease.  

However, the examiner ultimately concluded that the veteran's 
tuberculosis was not currently active and that there was no 
evidence of active tuberculosis involving a body system other 
than the respiratory system, although there was a residual of 
an obstructive respiratory condition.  There was no comment 
as to the level of patient effort.

Due to the ambiguous nature of the February 2007 examination 
results, the Board again remanded the case in order to obtain 
a VA respiratory examination that expressly commented on the 
patient's effort.  However, he did not report to his 
scheduled September 2007 examination.

The opinions offered during the February 2003 and February 
2007 VA examinations explicitly found that the veteran did 
not have active tuberculosis.  As these opinions were offered 
following a physical examination and review of the claims 
folder, they are highly probative.  Further, no other 
competent evidence of record refutes the findings that the 
veteran's pulmonary tuberculosis is and has been inactive for 
decades. 

Based on the foregoing and without objective evidence of 
active pulmonary tuberculosis, it is the Board's judgment 
that the veteran has not satisfied the criteria under DC 6721 
(entitled on August 19, 1968) for an increased rating.  His 
service-connected pulmonary tuberculosis, which during its 
initial active stages was characterized as far advanced, is 
currently inactive and has been so for many decades.  

The Board has considered the veteran's statements that he is 
entitled to a higher rating.  He is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a lay 
person, however, he is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues. 
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  The Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than the subjective evidence of an 
increased disability.

The Board has also considered whether staged ratings are 
appropriate but finds no distinct time periods where the 
veteran's symptoms warrant a different rating, other than 
those previously assigned prior to 1959.  Hart, supra.  As 
the preponderance of the evidence does not support an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the appeal is denied.  

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.

In sum, the Board finds that the medical evidence does not 
support a rating in excess of 30 percent at this time.  The 
claim for entitlement to a compensable rating for pulmonary 
tuberculosis, far advanced, inactive, status post left lower 
lobectomy, is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, the Board finds that the notice error did not 
affect the essential fairness of the veteran's claim for 
pulmonary tuberculosis because in a letter dated April 2006, 
he was provided with notice that disability ratings were 
assigned a rating from 0 to 100 percent under the schedule 
for evaluating disabilities as published in the Code of 
Federal Regulations, that disability ratings may be assigned 
at other levels, and that the nature and symptoms, severity 
and duration, and impact on employment were considered in 
determining disability ratings.  

Further, the veteran was informed that he should provide 
evidence reflecting the level of his disability, and provided 
examples of the type of evidence he could submit.  In fact, 
additional evidence was submitted and considered in rendering 
the decision.  He was also notified of the type of evidence 
necessary to establish an effective date for the disability 
on appeal; however, any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

Although the Dingess letter was not sent before the initial 
RO decision in this matter, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a May 2007 supplemental statement of the case after 
the notice was provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and he has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
this is the premise of the claim.  It is therefore inherent 
in the claim that he had actual knowledge of the rating 
element of his claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in April 2006.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA treatment records.  The veteran submitted 
additional medical records and written statements in support 
of his claim.  

In addition, the appellant was afforded VA medical 
examinations in February 2003 and February 2007.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Entitlement to a compensable rating for pulmonary 
tuberculosis, far advanced, inactive, status post left lower 
lobectomy, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


